i          i        i                                                                  i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00622-CR

                                       Juan Jose DOMINGUEZ,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 406th Judicial District Court, Webb County, Texas
                                 Trial Court No. 2006-CRS-504-D4
                               Honorable O.J. Hale, Jr., Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 26, 2009

DISMISSED

           On May 27, 2009, we abated this case to the trial court to conduct a hearing pursuant to Rule

38.8(b)(2). See TEX . R. APP . P. 38.8(b)(2). On August 14, 2009, the trial court filed a supplemental

reporter’s record and a supplemental clerk’s record containing its findings of fact and conclusions

of law. The trial court found that appellant waived his right to appeal in this case based on a plea

agreement he accepted in a subsequent case. As an exhibit to its finding, the trial court attached the
                                                                                    04-08-00622-CR

reporter’s record from the March 18, 2009 plea hearing in trial court number 2006-CRS-503-D4.

At this hearing, appellant appeared and, as part of his plea agreement with the State in that case,

orally waived his right to appeal in trial court number 2005-CRS-504-D4. In addition, the plea

papers for trial court number 2006-CRS-503-D4 contain a written waiver of the right to appeal in

trial court number 2005-CRS-504-D4 which was signed by appellant.

       Accordingly, it is ORDERED that this appeal is REINSTATED on this Court’s docket.

Because the record affirmatively shows that appellant expressly waived his right to appeal in this

case as part of a plea agreement in a subsequent case, we DISMISS this appeal.



                                                            PER CURIAM



DO NOT PUBLISH




                                                -2-